Case 5:19-cv-05134-PKH Document 96                   Filed 09/14/20 Page 1 of 5 PageID #: 6725




                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF ARKANSAS
                                  FAYETTEVILLE DIVISION

ELITE AVIATION SERVICE, LLC                                 PLAINTIFF/COUNTER-DEFENDANT

v.                                       No. 5:19-CV-05134

ACE POOLS, LLC and
TRACY WELCHEL                                           DEFENDANTS/COUNTER-PLAINTIFFS

                                       OPINION AND ORDER

          Before the Court is Plaintiffs’ renewed motion (Doc. 81) in limine to exclude Defendants’

expert witness, Jason Zilberbrand, and brief in support (Doc. 82). Defendants filed a response

(Doc. 91) and brief in opposition (Doc. 91). For the reasons set forth below, the motion will be

denied.

          Rule 702 of the Federal Rules of Evidence states “[a] witness who is qualified as an expert

by knowledge, skill, experience, training, or education may testify in the form of an opinion . . . .”

Fed. R. Evid. 702. “Rule 702 does not rank academic training over demonstrated practical

experience.” David E. Watson, P.C. v. United States, 668 F.3d 1008, 1014 (8th Cir. 2012) (citing

United States v. Roach, 644 F.3d 763, 764 (8th Cir. 2011)). “[F]or an expert to be qualified based

on experience, that experience must bear a close relationship to the expert’s opinion.” Schmidt v.

City of Bella Vista, 557 F.3d 564, 571 (8th Cir. 2009) (citation omitted). The Court must determine

if the testimony is reliable and relevant, and

          [t]o satisfy the reliability requirement, the party offering the expert testimony must
          show by a preponderance of the evidence both that the expert is qualified to render
          the opinion and that the methodology underlying his conclusions is scientifically
          valid. To satisfy the relevance requirement, the proponent must show that the
          expert’s reasoning or methodology was applied properly to the facts at issue.

Thomas v. FCA US LLC, 242 F. Supp. 3d 819, 822-23 (8th Cir. 2017) (citations and quotations

omitted). “Rule 702 has been characterized as one of admissibility rather than exclusion . . . [and]

                                                    1
Case 5:19-cv-05134-PKH Document 96                 Filed 09/14/20 Page 2 of 5 PageID #: 6726




rejection of expert testimony is the exception rather than the rule.” Id. “The primary concern of

Rule 702 is the underlying principles and methodology utilized by the expert, rather than the

expert’s conclusions.” Id. at 823 (citing Kuhn v. Wyeth, Inc., 686 F.3d 618, 625 (8th Cir. 2012)).

       “Generally, the ‘factual basis of an expert opinion goes to credibility of the testimony, not

admissibility, and it is up to the opposing party to examine the factual basis for the opinion in

cross-examination.’” David E. Watson, 668 F.3d at 1014 (quoting Neb. Plastics Inc. v. Holland

Colors Ams., Inc., 408 F.3d 410, 416 (8th Cir. 2005)). “Vigorous cross-examination, presentation

of contrary evidence, and careful instruction on the burden of proof are the traditional and

appropriate means of attacking shaky but admissible evidence.” Thomas, 242 F. Supp. 3d at 824

(citation omitted). “When the district court sits as the finder of fact, there is less need for the

gatekeeper to keep the gate when the gatekeeper is keeping the gate only for himself . . . [therefore],

we relax Daubert’s application for bench trials.” David E. Watson, 668 F.3d at 1015 (citing In re

Zurn Pex Plumbing Prods. Liab. Litig., 644 F.3d 604, 613 (8th Cir. 2011) (quotations omitted)).

       Mr. Zilberbrand’s proffered opinion is on the appraisal value of the aircraft, a 1985 Cessna

182 tail number N9493X (the “Aircraft”), at the center of the litigation. Elite argues Mr.

Zilberbrand is not qualified to act as an expert because he has no formal education, nor does he

have experience with single-propeller aircraft. For the past 26 years, Mr. Zilberbrand has worked

in various aspects of the aircraft industry, including aircraft appraisals. From 1994-2004, Mr.

Zilberbrand was the vice president of sales at Jet Support Services, Inc., which performed

maintenance on turbine-powered aircraft. From 2004-2014, Mr. Zilberbrand was president of The

Jet Collection, an airplane brokerage firm. From 2014-2018 Mr. Zilberbrand was the president of

Aurum Jets where he brokered pre-owned aircraft sales. Currently, Mr. Zilberbrand is the

President and CTO of VREF Aircraft Value Reference & Appraisal Service (“VREF”). At VREF,



                                                  2
Case 5:19-cv-05134-PKH Document 96                 Filed 09/14/20 Page 3 of 5 PageID #: 6727




Mr. Zilberbrand is responsible for performing aircraft appraisals. Additionally, Mr. Zilberbrand

is a Senior Certified Aircraft Appraiser with the National Association of Aircraft Appraisers and

holds an Accredited Senior Appraiser certification from the American Society of Appraisers. It is

apparent from his experience that he is familiar with market considerations affecting the cost of

turbine-engine aircraft, and nothing in the record indicates that any differences in the propellor-

driven aircraft market are substantive. Defendants have shown by a preponderance of the evidence

that Mr. Zilberbrand has such experience in aircraft and aircraft appraisals to render him qualified

to give an expert opinion on the value of the Aircraft.

       Elite also argues Mr. Zilberbrand’s methodology is invalid.            The report states Mr.

Zilberbrand used the sales comparison or market approach to determine the fair market value of

the Aircraft. The market approach examines the selling price of similar aircrafts and adjusts the

price as needed to reflect distinguishing features of the aircraft being appraised. Using the market

approach, Mr. Zilberbrand gave the Aircraft a baseline value of $160,000 based on the selling

prices of similar Cessna 182s, then increased the baseline value because of certain upgrades the

Aircraft had gone through. Based on those upgrades and the baseline value, Mr. Zilberbrand gave

the Aircraft a fair market value of $349,150.29 prior to the work performed by Elite. However,

due to the damage to the Aircraft allegedly caused by Elite, Mr. Zilberbrand’s report reduced the

Aircraft’s value to $0. His testimony explained his opinion that the Aircraft has no value because

the Aircraft is not airworthy and a full restoration is required to return the Aircraft to service. The

Court finds the market approach used by Mr. Zilberbrand is a valid methodology.

       Elite further argues Mr. Zilberbrand’s opinions are not relevant because they are not

properly applied to the facts. Although Mr. Zilberbrand did not personally inspect the Aircraft,

his testimony and report demonstrate he examined photographs, parts of the logbook, and



                                                  3
Case 5:19-cv-05134-PKH Document 96                   Filed 09/14/20 Page 4 of 5 PageID #: 6728




interviewed persons with knowledge of the plane. Although Elite argues Mr. Zilberbrand’s did

not accurately apply all the facts, Elite can attack Mr. Zilberbrand’s application through cross-

examination at trial. See Thomas, 242 F. Supp. 3d at 824 (explaining cross-examination is an

appropriate way of attacking “shaky” evidence). At the gatekeeping stage, the Court finds Mr.

Zilberbrand has adequately applied the methodology to the facts. Plaintiff may pursue this

argument at trial.

        Finally, Elite argues Mr. Zilberbrand’s testimony should be excluded because he failed to

submit a Rule 26 compliant report. Federal Rules of Civil Procedure Rule 26(a)(2) requires an

expert report to be disclosed and the report must contain

        (i) a complete statement of all opinions the witness will express and the basis and
        reasons for them; (ii) the facts or data considered by the witness in forming them;
        (iii) any exhibits that will be used to summarize or support them; (iv) the witness’s
        qualifications, including a list of all publications authored in the previous 10 years;
        (v) a list of all other cases in which, during the previous 4 years, the witness testified
        as an expert at trial or by deposition; and (vi) a statement of the compensation to be
        paid for the study and testimony in the case.

Fed. R. Civ. P. 26(a)(2)(B). The purpose of the report requirements is to allow the opposing party

to attack the expert’s credibility and opinion. If a party fails to disclose information required by

Rule 26(a), the party is not allowed to use that information at trial unless the failure is substantially

justified or harmless or, instead, the court may impose other appropriate sanctions. Fed. R. Civ.

P. 37(c)(1). Although Mr. Zilberbrand’s report did not contain all of the Rule 26(a)(2)(B)

requirements, the Court will allow the information at trial, but will keep Defendants’ failure to

submit a Rule 26 compliant report in mind pursuant to Fed. R. Civ. P. 37(c)(1)(C).

        IT IS THEREFORE ORDERED that Plaintiff’s motion (Doc. 81) is DENIED. Plaintiff

may renew the motion arguing Mr. Zilberbrand has not reliably applied the principles and methods

to the facts of the case, under Federal Rules of Evidence Rule 702(d) at trial.



                                                    4
Case 5:19-cv-05134-PKH Document 96       Filed 09/14/20 Page 5 of 5 PageID #: 6729




     IT IS SO ORDERED this 14th day of September, 2020.

                                                   /s/P. K. Holmes, ΙΙΙ
                                                   P.K. HOLMES, III
                                                   U.S. DISTRICT JUDGE




                                         5
